            Case 1:18-cv-00289-JEB Document 54 Filed 01/07/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                    )
    GILBERTO RODRIGUEZ CHAVERRA,                    )
                                                    )
                  Plaintiff,                        )
                                                    )
           v.                                       )
                                                             Civil Action No. 18-0289 (JEB)
                                                    )
    U.S. IMMIGRATION AND CUSTOMS                    )
    ENFORCEMENT, et al.,                            )
                                                    )
                  Defendants.                       )
                                                    )

                                      JOINT STATUS REPORT

          This Freedom of Information Act (“FOIA”) matter involves five separate FOIA requests

by Plaintiff to three agency components of the Department of Homeland Security. Counsel for

the parties have regularly conferred regarding the status of the agencies’ response to Plaintiff’s

FOIA requests. The parties report the following:

          U.S. Immigration and Customs Enforcement (“ICE”) has now completed its second

supplemental search and reports that it located approximately 3500 1 pages of responsive records

and approximately 380 audio and video files. As noted in the previous Joint Status Report, ICE

anticipated a production of these documents to begin on September 18, 2020, with an average

production rate of 550 pages per month.

          On August 7, 2020, Office for Civil Rights and Civil Liberties (“CRCL”) completed its

production of records to Plaintiff.




1
    Agency counsel has rectified this number, it was previously reported as “2800.”
         Case 1:18-cv-00289-JEB Document 54 Filed 01/07/21 Page 2 of 3




       On September 15, 2020, ICE produced its first release of documents with respect to its

second supplemental search for responsive records; ICE processed 570 pages and released to

plaintiff non-exempt information on 461 pages. On October 30, 2020, ICE produced its second

release of documents with respect to its second supplemental search for responsive records; ICE

processed 572 and released to plaintiff non-exempt information on 454 pages. On November 13,

2020, ICE produced its third release of documents with respect to its second supplemental search

for responsive records; ICE processed 528 pages and released to plaintiff non-exempt

information on 476 pages. On December 16, 2020, ICE produced its fourth release of documents

with respect to its second supplemental search for responsive records: ICE processed 577 pages

and released to plaintiff non-exempt information on 510 pages.

       The parties propose to submit a further status report to update the Court on ICE’s

production of records on February 8, 2021.


 Dated: January 7, 2021                      Respectfully submitted,

                                             _/s/ Andrew Free
                                             R. ANDREW FREE, D.D.C. Bar #59830
                                             Law Office of R. Andrew Free
                                             www.Resist.Law
                                             PO Box 90568
                                             Nashville, TN 37209
                                             O: (844) 321-3221x1
                                             F: (615) 829-8959
                                             Andrew@ImmigrantCivilRights.com



                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             BRIAN P. HUDAK
                                             Acting Chief, Civil Division

                                     By:     /s/ Kathleene Molen___

                                                2
Case 1:18-cv-00289-JEB Document 54 Filed 01/07/21 Page 3 of 3




                           KATHLEENE MOLEN
                           Assistant United States Attorney
                           555 Fourth Street, N.W.
                           Washington, D.C. 20530
                           (202) 803-1572
                           Kathleene.Molen@usdoj.gov

                           Counsel for Defendants




                              3
